Opinion issued April 22, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-21-00135-CV
                           ———————————
                       EDWARD PYLE, JR., Appellant
                                        V.
             ROTO-ROOTER SERVICES COMPANY, Appellee


                On Appeal from the County Court at Law No. 3
                          Galveston County, Texas
                     Trial Court Case No. CV-0086126


                         MEMORANDUM OPINION

      Appellant, Edward Pyle, Jr., appealed from the trial court’s February 8, 2021

partial summary judgment order in favor of appellee, Roto-Rooter Services

Company. On March 23, 2021, appellee filed its first amended motion to dismiss

appeal, arguing that the February 8, 2021 order did not “dispose of all parties and
issues,” and as such “is not a final, appealable judgment.” See generally Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001) (discussing finality).

      On April 7, 2021, appellant filed an unopposed motion to dismiss the appeal.

The motion requests that all costs on appeal be taxed against the parties who incurred

the same. No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).     Appellant’s motion includes a certificate of

conference representing that appellee does not oppose the relief requested in

appellant’s motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1); 43.2(f). We direct the Clerk of this Court that costs are to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(d). We

dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                          2